      Case 2:20-cv-00376-MJH-MPK Document 11 Filed 06/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TODD ANTHONY ROBINSON also known                )
as Todd Anthony Glover,                         )       Civil Action No. 20-376
                                                )       District Judge Marilyn Horan/
              Petitioner,                       )       Magistrate Judge Maureen P. Kelly
                                                )
                     v.                         )
                                                )
ORLANDO HARPER,                                 )
                                                )
              Respondent.                       )


                                             JUDGMENT


       AND NOW, this 8th day of June 2020, the Petition for Writ of Habeas Corpus filed

pursuant to 28 U.S.C. § 2241 is hereby DISMISSED. Final judgment is entered pursuant to Rule

58 of the Federal Rules of Civil Procedure in favor of the Respondents and against the Petitioner,

Todd Anthony Robinson. The Clerk is to mark the case closed.

                                                    BY THE COURT:


                                                    /s/Marilyn J. Horan_______
                                                    MARILYN J. HORAN
                                                    UNITED STATES DISTRICT JUDGE

cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge


       TODD ANTHONY ROBINSON
       53930
       Allegheny County Jail
       950 Second Avenue
       Pittsburgh, PA 15219
